Exhibit 10.4

 

 

 

SECOND AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN

DOCUMENTS AND OMNIBUS AMENDMENT

Dated as of November             , 2011

Between

EMPIRE STATE LAND ASSOCIATES L.L.C. and

EMPIRE STATE BUILDING ASSOCIATES L.L.C.,

collectively, as Borrower,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Agent,

THE LENDERS NAMED HEREIN,

as Lender,

and

HSBC BANK USA, NATIONAL ASSOCIATION

and

DEKABANK DEUTSCHE GIROZENTRALE,

as Lead Arrangers

Property: Empire State Building

                New York, New York

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN

DOCUMENTS AND OMNIBUS AMENDMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT, RATIFICATION OF LOAN DOCUMENTS AND
OMNIBUS AMENDMENT, dated as of November             , 2011 (this “Second
Amendment”), between EMPIRE STATE LAND ASSOCIATES L.L.C., a New York limited
liability company, having its principal place of business c/o Malkin Holdings
LLC, One Grand Central Place, 60 East 42nd Street, New York, New York 10165
(“ESLA”), EMPIRE STATE BUILDING ASSOCIATES L.L.C., a New York limited liability
company, having its principal place of business c/o Malkin Holdings LLC, One
Grand Central Place, 60 East 42nd Street, New York, New York 10165 (“ESBA” and
together with ESLA, collectively, “Borrower”), and HSBC BANK USA, NATIONAL
ASSOCIATION, a bank organized under the laws of the United States of America
(“HSBC”), having an address at 452 Fifth Avenue, New York, New York 10018, as
administrative agent (including any of its successors and assigns, “Agent”) for
itself and the other Lenders signatory hereto (collectively, together with such
other co-lenders as may exist from time to time, “Lenders” and individually,
each a “Lender”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and Borrower entered into that certain Loan Agreement,
dated as of July 26, 2011, as amended by First Amendment to Loan Agreement,
Ratification of Loan Documents and Omnibus Amendment, dated as of November 2,
2011, between Agent, Lenders and Borrower (as amended, the “Loan Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement; and

WHEREAS, Agent, Lenders and Borrower desire to amend Section 8.3(a)(v)(3) of the
Loan Agreement.

NOW, THEREFORE, in consideration of the covenants set forth in this Second
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree, represent and warrant as follows:

1. Definitions. The following definitions are hereby added to Section 1.1 of the
Loan Agreement in the appropriate alphabetical order:

“ ‘REIT ALR’ shall have the meaning as set forth in Section 8.3(a)(v)(3).

‘REIT Mortgage’ shall have the meaning as set forth in Section 8.3(a)(v)(3).

‘REIT Observatory Tenant’ shall have the meaning as set forth in
Section 8.3(a)(v)(3).”



--------------------------------------------------------------------------------

2. Permitted Transfers. Section 8.3(a)(v)(3) of the Loan Agreement is hereby
deleted in its entirety and the following provision is hereby inserted therein
in lieu thereof:

(3) Borrower shall terminate the Ground Lease and the Operating Lease and Agent,
for the ratable benefit of the Lenders, shall have a mortgage lien on the
consolidated estates of Borrower and Operating Company existing on the Property
prior to the date of Transfer (the “REIT Mortgage”), and an assignment of leases
and rents with respect to all Leases (the “REIT ALR”), each substantially in the
forms of the Mortgage and the Assignment of Leases constituting the Loan
Documents (or each constituting the existing Mortgage and Assignment of Leases
as spread to encumber such consolidated estates). In addition, the landlord’s
interest in the Observatory Lease shall be assigned to Op Sub, as landlord, and
the existing Observatory Tenant, which shall be one hundred percent
(100%) owned, directly or indirectly, by the REIT or the Op, as tenant (the
“REIT Observatory Tenant”), shall remain as tenant thereunder. REIT Observatory
Tenant shall also be a party to the REIT Mortgage, as a mortgagee, and a party
to the REIT ALR, as an assignor. In addition, such REIT Observatory Tenant shall
confirm all of the Observatory Tenant’s obligations hereunder and under the JP
Account Control Agreement and the Cash Management Agreement, including, without
limitation, its obligations to deposit all Net Observatory Deck Revenue into the
JP Collection Account and Rent, as set forth in the Observatory Lease, into the
HSBC Collection Account.

3. Estoppel Certificates. Section 4.1.29 of the Loan Agreement is hereby amended
to delete the first sentence thereof in its entirety and replace the same with
the following sentence:

“Within one hundred twenty (120) days of the date hereof, Borrower shall cause
Operating Company to use commercially reasonable efforts to deliver to Agent
estoppel certificates with respect to each of the Tenants listed on Schedule XII
attached hereto (collectively, the “Estoppel Certificates”).”.

4. Credit Party Representations. Borrower represents and warrants that:

(a) Each of the representations and warranties of the Credit Parties and
Guarantor contained or incorporated in the Loan Agreement, as amended by this
Second Amendment or any of the other Loan Documents, is true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

(b) As of the date hereof and immediately after giving effect to this Second
Amendment and the actions contemplated hereby, no Default or Event of Default
has occurred and is continuing;

 

2



--------------------------------------------------------------------------------

(c) Each Credit Party and Guarantor has taken all necessary action to authorize
the execution, delivery and performance of this Second Amendment by it and has
the power and authority to execute, deliver and perform under this Second
Amendment and all the transactions contemplated hereby. This Second Amendment
has been duly and validly executed and delivered by each Credit Party and
Guarantor and constitutes a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

(d) No consent, approval authorization or order of any court or Governmental
Authority or other Person is required for the execution, delivery and
performance by a Credit Party or Guarantor or compliance by any such Person with
this Second Amendment, other than those which have been obtained by Borrower or
such Person, as applicable; and

(e) The execution and delivery of this Second Amendment by each Credit Party and
Guarantor and the performance of its obligations hereunder will not conflict
with any provision of any law or regulation to which such Person is subject, or
conflict with, result in the breach of, or constitute a default under any of the
terms, conditions or provisions of any such Person’s organizational documents or
any agreement or instrument to which such Person is a party or by which it is
bound, the result of which breach or default of any such agreement or instrument
would reasonably be expected to have, or does have a Material Adverse Effect, or
any order or decree applicable to such Person or result in the creation or
imposition of any lien, in a material amount, on any of such Person’s assets or
property (other than pursuant to the Loan Documents).

5. Other References. All references in the Loan Documents to the Loan Agreement
shall mean the Loan Agreement, as modified by this Second Amendment, and as the
same may hereafter be supplemented, amended, modified, extended, renewed,
restated or replaced from time to time.

6. Ratification of Loan Documents. Agent, Lenders and the Credit Parties hereby
ratify and confirm the Loan Agreement and the other Loan Documents, as modified
hereby. Except as modified and amended by this Amendment, the Loan, the Loan
Agreement and the other Loan Documents and the respective obligations of Agent,
Lenders and the Credit Parties thereunder shall be and remain unmodified and in
full force and effect.

7. Ratification of Environmental Indemnity and Guaranty. Guarantor hereby
ratifies and confirms the Environmental Indemnity and the Guaranty, as modified
hereby. Except as modified and amended by this Amendment, the Environmental
Indemnity and Guaranty and the obligations of Guarantor thereunder shall be and
remain unmodified and in full force and effect.

8. Continued Force and Effect. This Second Amendment is not intended to, and
shall not be construed to, effect a novation, and except as expressly provided
in this Second Amendment, the Loan Agreement has not been modified, amended,
cancelled, terminated, released, satisfied, superseded or otherwise invalidated
by execution of this Second Amendment. In the event of any conflict between the
terms of this Second Amendment and the terms of the Loan Agreement, the terms of
this Second Amendment shall control.

 

3



--------------------------------------------------------------------------------

9. Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York pursuant to Section 5-1401 of
the General Obligations Law without regard to its principles of conflicts of
laws.

10. Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and permitted assigns.

11. Further Assurances. From time to time, upon the request of Agent, Borrower
shall promptly and duly execute, acknowledge and deliver any and all such
further instruments and documents as Agent may deem reasonably necessary or
desirable to confirm this Second Amendment and the terms and conditions hereof,
to carry out the purpose and intent hereof or to enable Agent to enforce any of
its rights hereunder.

12. Modifications. No modification, amendment, extension, discharge, termination
or waiver of any provision of this Second Amendment shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the specific purpose, for which given.

13. Entire Agreement. This Second Amendment contains the entire agreement of the
parties hereto in respect of the transactions contemplated hereby, and all prior
agreements among or between such parties, whether oral or written are superseded
by the terms of this Second Amendment.

14. Interpretation. Wherever possible, each provision of this Second Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Second Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Second Amendment.

15. Headings. The Section headings in this Second Amendment are included herein
for convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

16. Counsel. Each party to this Second Amendment understands that this is a
legally binding agreement that may affect such party’s rights. Each party hereto
represents to each other party hereto that it has obtained independent counsel
and received legal advice about the meaning and legal significance of this
Second Amendment.

17. Construction. Should any provision of this Second Amendment require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any party by reason of the rule of construction that a
document is to be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that all parties to this
Second Amendment participated in the preparation hereof.

 

4



--------------------------------------------------------------------------------

18. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute one and the same instrument and shall
become effective when copies hereof, when taken together, bear the signatures of
each of the parties hereto and it shall not be necessary in making proof of this
instrument to produce or account for more than one of such fully executed
counterparts. Manually executed counterparts of this Agreement shall be
delivered to all parties hereto; provided, that delivery of a signature of this
Agreement by facsimile transmission or by .pdf, .jpeg, .TIFF or other form of
electronic mail attachment shall be effective as delivery of a manually executed
counterpart hereof prior to manual delivery thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

[SIGNATURE PAGES TO FOLLOW]

 

5



--------------------------------------------------------------------------------

 

    BORROWER:  

  EMPIRE STATE LAND ASSOCIATES

  L.L.C., a New York limited liability Company

 

  By: Empire State Building Associates L.L.C., its

         Sole Member

    By:     /s/ Peter L. Malkin       Peter L. Malkin, Member     By:     /s/
Anthony E. Malkin       Anthony E. Malkin, Member     By:     /s/ Thomas N.
Keltner       Thomas N. Keltner, Jr., Member

 

 

EMPIRE STATE BUILDING ASSOCIATES

L.L.C., a New York limited liability company

 

By:

    /s/ Peter L. Malkin     Peter L. Malkin, Member  

By:

    /s/ Anthony E. Malkin     Anthony E. Malkin, Member  

By:

    /s/ Thomas N. Keltner     Thomas N. Keltner, Jr., Member

[signatures continue on next page]



--------------------------------------------------------------------------------

 

   

AGENT:

 

HSBC BANK USA, NATIONAL

      ASSOCIATION, as Agent

    By:   /s/ Barbara Issacman       Name: Barbara Issacman       Title: Vice
President

[signatures continue on next page]



--------------------------------------------------------------------------------

 

   

LENDER:

 

HSBC BANK USA, NATIONAL

ASSOCIATION

    By:   /s/ Barbara Issacman       Name: Barbara Issacman       Title: Vice
President     Applicable Lending Office:    

452 Fifth Avenue, 24th Floor

New York, New York 10018

Attention: Commercial Mortgage Servicing

Department

[signatures continue on next page]



--------------------------------------------------------------------------------

 

   

LENDER:

 

DEKABANK DEUTSCHE GIROZENTRALE,

    By:       Burkhard Mau       Name: Burkhard Mau       Title: Executive
Director           By:       Bjorn Kronsbein       Name: Bjorn Kronsbein      
Title: Seniro Associate     Applicable Lending Office:    

Mainzer Landstrasse 16

60325 Frankfurt am Main, Germany

Attention: Bjoern Kronsbein

[signatures continue on next page]



--------------------------------------------------------------------------------

 

   

LENDER:

 

BANK OF AMERICA, N.A.

    By:     /s/ Dale S. Blumenthal      

Name: Dale S. Blumenthal

Title: Senior Vice President

    Applicable Lending Office:    

One Bryant Park, 35th Floor

New York, New York 10036

Attention: Kimberly B. McKee, Senior Vice

President

[signatures continue on next page]



--------------------------------------------------------------------------------

 

   

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

    By:   /s/ Kevin Smith      

Name: Kevin Smith

Title: VP CRE Underwriting

    Applicable Lending Office:    

90 Park Avenue, 6th Floor

New York, New York 10016

Attention: Ellen R. Houghton, Vice President

[signatures continue on next page]



--------------------------------------------------------------------------------

With respect to Section 6 only:

 

    CREDIT PARTY:    

EMPIRE STATE BUILDING COMPANY

      L.L.C., a New York limited liability

      company

    By:   /s/ Anthony E. Malkin       Anthony E. Malkin, Authorized Signatory  
   

 

   

ESB OBSERVATORY LLC, a New York

      limited liability company

    By:   /s/ Anthony E. Malkin       Anthony E. Malkin, Authorized Signatory

[signatures continue on next page]



--------------------------------------------------------------------------------

With respect to Section 7 only:

 

GUARANTOR: /s/ Anthony E. Malkin Anthony E. Malkin, an individual